Citation Nr: 1746409	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a kidney disorder, diagnosed as chronic glomerulonephritis.

2.  Entitlement to service connection for a kidney disorder, diagnosed as chronic glomerulonephritis  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1959 to May 1960.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Center in Waco, Texas which denied reopening a claim from July 1960 denying service connection for a kidney disorder.  

In April 2017, the Veteran testified at a travel hearing at the RO facilities before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issue of service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed July 1960 decision, the RO disallowed the claim for service connection for a kidney disorder based on evidence that it was a condition pre-existing service and was not aggravated by service.  

2.  The evidence received since the July 1960 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a kidney disability.  


CONCLUSIONS OF LAW

1.  The July 1960 rating decision, which denied service connection for a kidney disorder is final.  38 U.S.C.A. § 7105 (West 1960); 38 C.F.R. § 3.105 (1960).  

2.  The evidence received subsequent to the July 1960 rating decision is new and material, and the issue of service connection for a kidney disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by a letter dated in September 2013 which included information on new and material evidence requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has thus far fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

With respect to the Veteran's claim for entitlement to service connection for a kidney disability, this case is being remanded to obtain additional information related to the Veteran's disability, therefore VA's duty to assist is ongoing.  

II.  Claim to Reopen

The Veteran contends that his current kidney disorder is a result of exposure to streptococcus infection during his time in active service.  Originally the Veteran's claim was that he did not have a kidney disorder prior to service or that the kidney conditions he had prior to service had cleared up prior to entry on duty.  In an unappealed July 1960 decision, the RO denied direct service connection for a kidney disability because evidence showed the condition existed prior to service and was not aggravated by service.  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 3.105 (2005).  

In June 2013, the RO received a request from the Veteran which it considered as a claim to reopen the issue of entitlement to service connection for a kidney disability, which it denied based on a lack of new and material evidence.  The Veteran filed timely notice of disagreement and Form VA-9 to appeal that determination.  

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that basing a claim for service connection on a new theory of etiology does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.).  The Board therefore finds that the Veteran's current claim of entitlement to service connection for kidney disorder is not a "new" claim, accordingly new and material evidence is needed to reopen this claim and warrant further consideration of it on its substantive merits, regardless of his newly claimed theory of entitlement.  

In reviewing the July 1960 decision, the Board has determined that a new and material evidence analysis is proper for the kidney disability claim on appeal, as it was clearly adjudicated by the July 1960 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the kidney disability issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final July 1960 rating decision.  Specifically, the Veteran submitted two cursory opinions from private physicians denoting that nephritis can be caused by streptococcus infections.  This new evidence was neither cumulative nor redundant, as the opinions of the private physicians have not been considered as the basis for a rating decision and they speak to a distinction in the claim on whether the pre-existing kidney condition was a separate condition altogether or aggravated by the Veteran's service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the additional medical evidence of record constitutes new and material evidence sufficient to reopen the claim for entitlement to service connection for a kidney condition.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the kidney disability claim, i.e. whether the Veteran's pre-existing kidney condition was either was separate and apart from a kidney condition developed after service, or aggravated by service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied kidney disability claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for a kidney disability is reopened.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2016).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

The Veteran's service records show a detailed childhood history with a kidney condition described as hematuria.  Twenty days after entering on duty in November 1959, the Veteran had a fever and reported for medical treatment, where he remained, and ultimately was medically discharged from the Army while still hospitalized in May 1960 for a kidney condition listed as chronic glomerulonephritis.  

As described earlier, the RO denied a claim for service connection for the Veteran's kidney disorder in July 1960 as a pre-existing condition that was not aggravated by the Veteran's active service.  Although the Veteran initially claimed he did not have a kidney problem when he entered active service, he ultimately explained that when he was about 12 years old he had hematuria which was recurrent until he was about 19 years old.  The doctors told him he had a "weak blood vessel" in his kidney and it would clear up as he grew older.  The Veteran contends he did not have any hematuria problems for a few years prior to entering service at age 23.  The hearing transcript for the Veteran's medical discharge board from 1960 is associated with the file and shows the Veteran stated during service he had a cold, caught a fever, and subsequently was diagnosed with the claimed kidney disorder.  In that 1960 hearing the Veteran stated, "they gave us all a shot before because they had strep all the time."  It is unclear what the Veteran intended by that statement; the record does not appear to show the Veteran received a vaccination for streptococcus.  

The records during service show that the Veteran underwent several tests and laboratory studies for his kidney functions while in the service.  The right kidney was biopsied in March 1960.  Records appear to show that the left kidney was normal, however the Veteran claimed in the April 2017 Board hearing that it was his left kidney which was affected as a child.  Records dated 7 December 1959 and 12 January 1959 also appear to show that the Veteran was negative for streptococcus infection.  The Veteran was diagnosed with chronic glomerulonephritis and medically discharged in May 1960.  

The Veteran submitted two notes from private physicians stating that a streptococcus infection can lead to nephritis.  The notes would not be adequate opinions upon which to base a rating decision, however for the purposes of reopening the claim, they support a theory behind the Veteran's contentions.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA renal function examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

For any renal diagnosis made, the examiner should indicate:

(a)  an opinion on whether the renal condition pre-  dated the Veteran's entrance into service, or was a new and unrelated kidney condition;

(b)  whether it is at least as likely as not (i.e. 50 percent probability) that a current renal disorder was caused by or aggravated by the Veteran's active service;

(c)  if the renal disability existed prior to service, did the disability undergo an increase in severity during service;

(d)  if the renal disability underwent an increase in severity, is it undebatable (obvious or manifest) that the increase in severity was due to the natural progression of the disability;

(e)  whether the Veteran's in-service kidney condition was related to a contemporaneous strep infection;

(f)  which kidney(s) was/were affected by the childhood renal condition; 

(g)  which kidney(s) was/were affected by the in-service renal condition;  

(h)  which kidney(s) was/were affected by the Veteran's current renal condition.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of renal disability symptoms or conditions in the medical record, to include the Veteran's contentions of 1) streptococcus infection, and 2) left versus right kidney conditions, and the private physicians' statements purporting a nexus between streptococcus infections and nephritis, with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

2.  After undertaking any necessary additional development, readjudicate the renal disability issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


